Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 28, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant left her employment because she believed that she would be terminated shortly and she felt that her work was being criticized by her employer, all of which she claimed caused her stress. Neither criticism of an employee’s work (see, Matter of Hogan [Schenectady Discount Corp.—Levine], 50 AD2d 650; see also, Matter of Lenner [Levine], 50 AD2d 702) nor leaving in anticipation of being discharged in the future (see, Matter of Manson [Hartford Acc. & Indem. Group—Levine], 50 AD2d 980) constitutes good cause for leaving one’s employment. Here, there is no clear evidence that claimant was ever harassed or criticized nor was she ever told that she was about to be fired. Under the circumstances, the decision that claimant voluntarily left her employment without good cause is supported by substantial evidence and must be upheld (see, Matter of Steed [Roberts], 115 AD2d 166, 167).
Decision affirmed, without costs. Kane, J. P., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.